Citation Nr: 0726082	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability on a secondary basis.

2.  Entitlement to service connection for a right arm 
disability on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1993.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in June 2006.  
A transcript of the hearing is associated with the veteran's 
claims folder.

Following certification of the appeal to the Board, the 
veteran submitted additional medical evidence with a waiver 
of initial consideration of such evidence by the RO.

The Board notes that in a statement submitted in April 2007, 
the veteran claimed entitlement to service connection for 
additional disabilities.  These matters are referred to the 
originating agency for appropriate action.  


REMAND

The veteran claims that he has depression secondary to his 
service-connected right wrist disability.  More specifically, 
the veteran contends that due to his right wrist disability, 
he was forced to retire from his desired occupation as a 
police officer because he was not able to perform the duties 
of the job safely, and that this loss of his professional 
identity together with the effects of an abusive childhood 
caused his depression.  VA outpatient treatment records show 
that the veteran has been diagnosed with depression and 
dsythymic disorder due to a combination of childhood issues 
and the loss of his police job due to his right wrist 
disability.  Therefore, the Board finds that in light of the 
veteran's contentions and the evidence from the VA outpatient 
records, he should be afforded a VA examination to determine 
the etiology of his psychiatric disability.

The veteran also contends that he developed a right arm 
disability as a result of his service-connected right wrist 
disability.  Outpatient treatment records from the VA Medical 
Centers in Detroit, Michigan and Butler, Pennsylvania show 
complaints of sharp pain in the right shoulder; muscle spasms 
in the right shoulder; pain in the right shoulder which 
radiates to the radial wrist; and feelings of weakness in the 
whole right arm.  In addition, outpatient treatment records 
from the VA Medical Center in Pittsburgh, Pennsylvania note 
paralysis of the ulnar nerve of the right arm.  In light of 
the veteran's contentions and the fact that he is currently 
service-connected for his right wrist disability, the Board 
has determined that he should be afforded a VA examination to 
determine the etiology of any currently present right arm 
disability.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

2.  The RO or the AMC should arrange for 
the veteran to undergo a VA examination by 
a physician with appropriate expertise to 
determine the etiology of any currently 
present acquired psychiatric disorders.  
The claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  The 
examiner should provide an opinion with 
respect to each currently present acquired 
psychiatric disorder as to whether there is 
a 50 percent or better probability that the 
disorder was caused or chronically worsened 
by service-connected disability.  The 
rationale for all opinions expressed must 
also be provided.

3.  The veteran should also be afforded a 
VA examination to determine the nature and 
etiology of any currently present right arm 
disability.  The claims folder must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.  

With respect to each currently present 
disorder of the veteran's right arm, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder was caused or 
chronically worsened by the veteran's right 
wrist disability.  The rationale for all 
opinions expressed must also be provided.

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal on a de 
novo basis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the requisite opportunity 
to respond.  The case should then be 
returned to the Board for further appellate 
action, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



